Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 22-42 were previously examined.
Claims 22, 27, 33-38 have been amended on May 16, 2022.
Claims 22-42 are pending in this action.

Response to Arguments

Applicant’s arguments, see under “35 USC 102/103 Rejection of Claims”, filed May 16, 2022, with respect to the rejection(s) of claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of additional reference Nakano et al. (US 2011/0,314/347).

Applicant’s arguments:

On page 13 of the remark, Applicant argued that the prior arts of record do not disclose newly added limitation such as “wherein the operations to detect the memory hardware failure and perform the runtime post package repair bypass usage of an error correction code”

[0018] For example, such a power up post package repair will typically adversely impact system availability because computing system will need to reset, as illustrated below in FIG. 4. In some examples, Error Correcting Code (ECC) memory is typically used for detecting and correcting system errors, for keeping system ECC capability and system performance (e.g., ECC may impact memory latency). Some implementations herein may provide a new methodology to repair the DRAM hardware failure at runtime via post package repair operations, as illustrated below in FIG. 3, which may avoid performance and memory capacity impact. For example, in the runtime environment, a memory error corrected by post package repair operations might be detected via a Double Data Rate (DDR) memory logic analyzer (LA) monitoring a DDR memory bus correction code.

In response:

As best as understood, Applicant argued that the operations to detect the memory hardware failure and perform the runtime post package repair does not utilize an error correction code method.   It appears that Applicant is claiming that method of detecting error by post package repair might be performed by a memory logic analyzer (see paragraph 0018) instead of ECC method.   As such, the ECC method is bypassed.  It is noted that detecting by memory logic analyzer [0018] is not in the recited claims.

Upon further reviewed, Applicant found a prior art of Nakano et al. (US 2011/0,314/347) in figures 1-9 and [0043] discloses a method of using an internal logic analyzer (Figs. 3-9) for detecting errors and monitor failure condition of DRAM (Fig. 2, S101)
(Nakano, [0043] FIG. 5 illustrates a connection example between the memory controller and the logic analyzer. An instruction is transmitted from the CPU 18 to the memory controller 1, and the memory controller 1 and the subject memory 2 are connected via the data bus 3. The signal to be observed of the subject memory 2 on the data bus 3 is assigned equally to the signal (such as address, data, command) in an internal memory of the logic analyzer 19, and a write/read operation is performed in the same manner as that on the subject memory. The read data in the subject memory and the read data in the memory in the logic analyzer are compared, and an error is detected. The physical information on the error may be directly acquired. [0044] The signal to be observed on the subject memory bus is equally assigned to the signal (such as address, data, and command) in the internal memory of the logic analyzer, and the same write/read operation as that on the subject memory is performed. The read data in the subject memory and the read data in the internal memory of the logic analyzer are compared, and an error is detected. Thus, the physical information on the error may be acquired directly)



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 22-24, 27-29, 33-35, 38-40 is/are rejected under 35 U.S.C. 103 as unpatentable over Kim et al. (US 2018/0,173,595), in view of Nakano et al. (US 2011/0,314/347)


As per claim 22:

Kim discloses:

A computing system comprising: one or more processors; and a memory coupled to the one or more processors, the memory including executable program instructions, which when executed by the host processor, cause the computing system to: 
A semiconductor apparatus comprising: one or more substrates; and logic coupled to the one or more substrates, wherein the logic is implemented at least partly in one or more of configurable logic or fixed-functionality hardware logic, the logic coupled to the one or more substrates to: 
At least one computer readable storage medium comprising a set of executable program instructions, which when executed by a computing system, cause the computing system to: 
A method comprising: 
(Kim, Figs 1-14)
(Kim, Fig. 4, Controller, DRAM, ECC, SPD)
(Kim, [0034], control operations may be implemented in hardware, firmware, software, or combinations thereof.  When the control operations are implemented in hardware, processing units may be embodied by ASICs (application specific integrated circuit), DSPs (digital signal processor), DSPDs (digital signal processor device), PLDs (programmable logic device), FPGAs (field programmable gate array), processors, controllers, micro-controllers, microprocessors, electronic devices, other electronic units designed to perform functions described in the specification of the inventive concept, or combinations thereof)


detect a memory hardware failure in a dynamic random access memory; and 
(Kim, [0032], in operation S350, it is determined whether the post package repair (PPR) operation is to be performed.  For example, when a read error occurs in a read operation, it may be determined whether the post package repair (PPR) operation is to be performed.  In exemplary embodiments, in the case where read errors that occurred cannot be corrected using an ECC (error correction code), it is determined that the post package repair (PPR) operation is to be performed.  For example, when a read error occurs, if the read error can be corrected using an ECC, an ECC is used to correct the read error and the post package repair (PPR) operation is not performed.  Otherwise, if the read error cannot be corrected using an ECC, the post package repair (PPR) operation is performed)

perform a runtime post package repair in response to the detected memory hardware failure in the dynamic random access memory, 
(Kim, [0032], in operation S350, it is determined whether the post package repair (PPR) operation is to be performed.  For example, when a read error occurs in a read operation, it may be determined whether the post package repair (PPR) operation is to be performed.  In exemplary embodiments, in the case where read errors that occurred cannot be corrected using an ECC (error correction code), it is determined that the post package repair (PPR) operation is to be performed.  For example, when a read error occurs, if the read error can be corrected using an ECC, an ECC is used to correct the read error and the post package repair (PPR) operation is not performed.  Otherwise, if the read error cannot be corrected using an ECC, the post package repair (PPR) operation is performed)

wherein the runtime post package repair is done after power up boot operations have been completed.
(Kim, Fig. 6, Booting Up Mode? == YES)
(Kim, Fig. 6, Normal Operation Mode? == YES, which is after boot up has bs been completed)
(Kim, Perform PPR Operation? == YES)

Kim does not disclose:
wherein the operations to detect the memory hardware failure and perform the runtime post package repair bypass usage of an error correction code”

Nakano discloses:
wherein the operations to detect the memory hardware failure and perform the runtime post package repair bypass usage of an error correction code”
(Nakano, [0043] FIG. 5 illustrates a connection example between the memory controller and the logic analyzer. An instruction is transmitted from the CPU 18 to the memory controller 1, and the memory controller 1 and the subject memory 2 are connected via the data bus 3. The signal to be observed of the subject memory 2 on the data bus 3 is assigned equally to the signal (such as address, data, command) in an internal memory of the logic analyzer 19, and a write/read operation is performed in the same manner as that on the subject memory. The read data in the subject memory and the read data in the memory in the logic analyzer are compared, and an error is detected. The physical information on the error may be directly acquired. [0044] The signal to be observed on the subject memory bus is equally assigned to the signal (such as address, data, and command) in the internal memory of the logic analyzer, and the same write/read operation as that on the subject memory is performed. The read data in the subject memory and the read data in the internal memory of the logic analyzer are compared, and an error is detected. Thus, the physical information on the error may be acquired directly)

It would have been obvious before the effective filing date of the claimed to a person having ordinary skill in the art to incorporate Nakano’s internal memory logic analyzer into the system of Kim order to have an option for acquiring the physical information on the memory directly.
(Nakano, [0043] FIG. 5 illustrates a connection example between the memory controller and the logic analyzer. An instruction is transmitted from the CPU 18 to the memory controller 1, and the memory controller 1 and the subject memory 2 are connected via the data bus 3. The signal to be observed of the subject memory 2 on the data bus 3 is assigned equally to the signal (such as address, data, command) in an internal memory of the logic analyzer 19, and a write/read operation is performed in the same manner as that on the subject memory. The read data in the subject memory and the read data in the memory in the logic analyzer are compared, and an error is detected. The physical information on the error may be directly acquired. [0044] The signal to be observed on the subject memory bus is equally assigned to the signal (such as address, data, and command) in the internal memory of the logic analyzer, and the same write/read operation as that on the subject memory is performed. The read data in the subject memory and the read data in the internal memory of the logic analyzer are compared, and an error is detected. Thus, the physical information on the error may be acquired directly)

As per claim 23:

Kim-Nakano further discloses:

enter an error handling mode in response to a computing system error; and wherein the detection of the memory hardware failure in a dynamic random access memory is performed in response to the entry into the handling mode.
(Kim, [0032], in operation S350, it is determined whether the post package repair (PPR) operation is to be performed.  For example, when a read error occurs in a read operation, it may be determined whether the post package repair (PPR) operation is to be performed.  In exemplary embodiments, in the case where read errors that occurred cannot be corrected using an ECC (error correction code), it is determined that the post package repair (PPR) operation is to be performed.  For example, when a read error occurs, if the read error can be corrected using an ECC, an ECC is used to correct the read error and the post package repair (PPR) operation is not performed.  Otherwise, if the read error cannot be corrected using an ECC, the post package repair (PPR) operation is performed)

As per claim 24:

Kim-Nakano further discloses:

determine whether the computing system error is a memory error; 
(Kim, [0032], in operation S350, it is determined whether the post package repair (PPR) operation is to be performed.  For example, when a read error occurs in a read operation, it may be determined whether the post package repair (PPR) operation is to be performed.  In exemplary embodiments, in the case where read errors that occurred cannot be corrected using an ECC (error correction code), it is determined that the post package repair (PPR) operation is to be performed.  For example, when a read error occurs, if the read error can be corrected using an ECC, an ECC is used to correct the read error and the post package repair (PPR) operation is not performed.  Otherwise, if the read error cannot be corrected using an ECC, the post package repair (PPR) operation is performed)

determine whether the memory error is a hardware failure; and 
(Kim, [0032], in operation S350, it is determined whether the post package repair (PPR) operation is to be performed.  For example, when a read error occurs in a read operation, it may be determined whether the post package repair (PPR) operation is to be performed.  In exemplary embodiments, in the case where read errors that occurred cannot be corrected using an ECC (error correction code), it is determined that the post package repair (PPR) operation is to be performed.  For example, when a read error occurs, if the read error can be corrected using an ECC, an ECC is used to correct the read error and the post package repair (PPR) operation is not performed.  Otherwise, if the read error cannot be corrected using an ECC, the post package repair (PPR) operation is performed)

wherein the performance of the runtime post package repair is performed in response to the determination that the computing system error is a memory error and the determination that the memory error is a hardware failure.
(Kim, [0032], in operation S350, it is determined whether the post package repair (PPR) operation is to be performed.  For example, when a read error occurs in a read operation, it may be determined whether the post package repair (PPR) operation is to be performed.  In exemplary embodiments, in the case where read errors that occurred cannot be corrected using an ECC (error correction code), it is determined that the post package repair (PPR) operation is to be performed.  For example, when a read error occurs, if the read error can be corrected using an ECC, an ECC is used to correct the read error and the post package repair (PPR) operation is not performed.  Otherwise, if the read error cannot be corrected using an ECC, the post package repair (PPR) operation is performed)

Claim(s) 25-26,  30-31, 36-37 and 41-42 is/are rejected under 35 U.S.C. 103 as unpatentable of over Kim et al. (US 2018/0,173,595),  in view of Nakano et al. (US 2011/0,314/347), in view of Byun et al. (US 2019/0,258,538)

As per claim 25:

Kim-Nakano further discloses:

wherein the performance of the runtime post package repair further comprises operations to: 
(Kim, Figs 3 and 6, Perform PPR operation? == YES)
(Kim, Figs 3 and 6 Perform backup operation and perform PPR operation)

Kim does not clearly disclose:
correct and save failed row data to one or more other addresses; 
repair failed row via post package repair operations; and 
move the corrected and saved failed row data back to the repaired failed row.

Byun discloses:

correct and save failed row data to one or more other addresses; 
(Byun,[0047] For example, when a defective memory chip having a defective memory cell among a plurality of memory chips included in the memory device in S12 is determined to be present, the memory device may store data of the defective memory chip in an ECC memory chip in S13 in response to a command forwarded from the controller or the system.  The ECC memory chip may be a memory chip provided to separate a die from a plurality of memory chips.  As one example, the ECC memory chip may store parity bits and/or cyclic redundancy check CRC codes of the data.  The parity bits and the CRC codes may be stored separately in physically separated chips or logically separated storage areas)
(Byun, Fig. 6, S12 == YES, then perform S13-S18)

repair failed row via post package repair operations; and 
(Byun, Fig. 6, Execute Post Package Repair in Detect Defective memory Chip S14)

move the corrected and saved failed row data back to the repaired failed row.
(Byun,[0050] When the post package repair is completed, the data stored in the ECC memory chip may be transferred to the defective memory chip in S16.  The defective marking of the defective memory chip may be released such that the defective memory chip may receive and perform the control command and/or the address command in S17.  In addition, the ECC memory chip may provide an ECC function on data that the plurality of memory chips store and/or output in S18)

It would have been obvious before the effective filing date of the claimed to a person having ordinary skill in the art to incorporate Byun’s method into the system of Kim-Nakano in order to improve the availability and/or performance of the system. 
(Byun, [0043], a memory device and a memory device capable of executing a repair operation on the defective memory cells without stopping system operations even after the operating system of the system is booted.  Repairing and/or replacing defective memory cells without pausing or stopping the system may be advantageous to improve the availability and/or performance of the system)

As per claim 26:

Kim-Nakano further discloses:

enter an error handling mode in response to a computing system error;  
(Kim, Figs 3 and 6, Perform PPR operation? == YES)

wherein the detection of the memory hardware failure in a dynamic random access memory is performed in response to the entry into the handling mode;  wherein the detection of the memory hardware failure in a dynamic random access memory further comprises operations to: 
(Kim, [0032], in operation S350, it is determined whether the post package repair (PPR) operation is to be performed.  For example, when a read error occurs in a read operation, it may be determined whether the post package repair (PPR) operation is to be performed.  In exemplary embodiments, in the case where read errors that occurred cannot be corrected using an ECC (error correction code), it is determined that the post package repair (PPR) operation is to be performed.  For example, when a read error occurs, if the read error can be corrected using an ECC, an ECC is used to correct the read error and the post package repair (PPR) operation is not performed.  Otherwise, if the read error cannot be corrected using an ECC, the post package repair (PPR) operation is performed)

determine whether the memory error is a hardware failure;  
(Kim, [0032], in operation S350, it is determined whether the post package repair (PPR) operation is to be performed.  For example, when a read error occurs in a read operation, it may be determined whether the post package repair (PPR) operation is to be performed.  In exemplary embodiments, in the case where read errors that occurred cannot be corrected using an ECC (error correction code), it is determined that the post package repair (PPR) operation is to be performed.  For example, when a read error occurs, if the read error can be corrected using an ECC, an ECC is used to correct the read error and the post package repair (PPR) operation is not performed.  Otherwise, if the read error cannot be corrected using an ECC, the post package repair (PPR) operation is performed)

wherein the performance of the runtime post package repair is performed in response to the determination that the computing system error is a memory error and the determination that the memory error is a hardware failure;  
(Kim, [0032], in operation S350, it is determined whether the post package repair (PPR) operation is to be performed.  For example, when a read error occurs in a read operation, it may be determined whether the post package repair (PPR) operation is to be performed.  In exemplary embodiments, in the case where read errors that occurred cannot be corrected using an ECC (error correction code), it is determined that the post package repair (PPR) operation is to be performed.  For example, when a read error occurs, if the read error can be corrected using an ECC, an ECC is used to correct the read error and the post package repair (PPR) operation is not performed.  Otherwise, if the read error cannot be corrected using an ECC, the post package repair (PPR) operation is performed)

correct the computing system error and bypassing the performance of the runtime post package repair in response to the determination that the computing system error is not a memory error;  and 
(Kim, [0032], in operation S350, it is determined whether the post package repair (PPR) operation is to be performed.  For example, when a read error occurs in a read operation, it may be determined whether the post package repair (PPR) operation is to be performed.  In exemplary embodiments, in the case where read errors that occurred cannot be corrected using an ECC (error correction code), it is determined that the post package repair (PPR) operation is to be performed.  For example, when a read error occurs, if the read error can be corrected using an ECC, an ECC is used to correct the read error and the post package repair (PPR) operation is not performed.  Otherwise, if the read error cannot be corrected using an ECC, the post package repair (PPR) operation is performed)

correct the computing system error by correcting the memory error and 
(Kim, [0032], in when a read error occurs, if the read error can be corrected using an ECC, an ECC is used to correct the read error and the post package repair (PPR) operation is not performed)

bypassing the performance of the runtime post package repair
 (Kim, [0032], PPR operation is not performed)

 in response to the determination that the computing system error is a memory error and the determination that the memory error is not a hardware failure. 
(Kim, [0032], in when a read error occurs, if the read error can be corrected using an ECC, an ECC is used to correct the read error and the post package repair (PPR) operation is not performed)

(Kim, [0032], in operation S350, it is determined whether the post package repair (PPR) operation is to be performed.  For example, when a read error occurs in a read operation, it may be determined whether the post package repair (PPR) operation is to be performed.  In exemplary embodiments, in the case where read errors that occurred cannot be corrected using an ECC (error correction code), it is determined that the post package repair (PPR) operation is to be performed.  For example, when a read error occurs, if the read error can be corrected using an ECC, an ECC is used to correct the read error and the post package repair (PPR) operation is not performed.  Otherwise, if the read error cannot be corrected using an ECC, the post package repair (PPR) operation is performed)

Kim-Nakano further discloses:
wherein the performance of the runtime post package repair further comprises operations to: 
(Kim, Fig. 6, Perform PPR operation? == YES)
(Kim, Fig, 6 Perform backup operation)

wherein the performance of the runtime post package repair further comprises operations to: 
(Kim, Figs 3 and 6, Perform PPR operation? == YES)
(Kim, Figs 3 and 6 Perform backup operation and perform PPR operation)

Kim does not clearly disclose:
determine whether the computing system error is a memory error;  
correct and save failed row data to one or more other addresses; 
repair failed row via post package repair operations; and 
move the corrected and saved failed row data back to the repaired failed row.

Byun discloses:

determine whether the computing system error is a memory error;  
(Byun, [0047] when a defective memory chip having a defective memory cell among a plurality of memory chips included in the memory device in S12 is determined to be present, the memory device may store data of the defective memory chip in an ECC memory chip)
(Byun, Fig. 6 S12 == NO, then not a memory error)

correct and save failed row data to one or more other addresses; 
(Byun,[0047] For example, when a defective memory chip having a defective memory cell among a plurality of memory chips included in the memory device in S12 is determined to be present, the memory device may store data of the defective memory chip in an ECC memory chip in S13 in response to a command forwarded from the controller or the system.  The ECC memory chip may be a memory chip provided to separate a die from a plurality of memory chips.  As one example, the ECC memory chip may store parity bits and/or cyclic redundancy check CRC codes of the data.  The parity bits and the CRC codes may be stored separately in physically separated chips or logically separated storage areas)
(Byun, Fig. 6, S12 == YES, then perform S13-S18)

repair failed row via post package repair operations; and 
(Byun, Fig. 6, Execute Post Package Repair in Detect Defective memory Chip S14)

move the corrected and saved failed row data back to the repaired failed row.
(Byun,[0050] When the post package repair is completed, the data stored in the ECC memory chip may be transferred to the defective memory chip in S16.  The defective marking of the defective memory chip may be released such that the defective memory chip may receive and perform the control command and/or the address command in S17.  In addition, the ECC memory chip may provide an ECC function on data that the plurality of memory chips store and/or output in S18)

It would have been obvious before the effective filing date of the claimed to a person having ordinary skill in the art to incorporate Byun’s method into the system of Kim-Nakano in order to improve the availability and/or performance of the system. 
(Byun, [0043], a memory device and a memory device capable of executing a repair operation on the defective memory cells without stopping system operations even after the operating system of the system is booted.  Repairing and/or replacing defective memory cells without pausing or stopping the system may be advantageous to improve the availability and/or performance of the system)


As per claim 32:
Kim-Nakano-Byun further discloses:
wherein the logic coupled to the one or more substrates includes transistor channel regions that are positioned within the one or more substrates.
(Kim, [0023], substrate)
(Byun, [0055], substrate; [0036] Each of the memory cells 40 may include a switching element SW and an information storage capacitor CC.  In one example embodiment, the switching element SW may include a transistor and a gate terminal.  The gate terminal of the transistor may be connected to the word line WL, and/or the drain and source terminals of the transistor may be connected to the bit line BL and the information storage capacitor CC respectively)

As per claims 27-32:
Claims 27-32 recite similar limitations as claims 22-26.  Therefore, see the rejection above.

As per claims 33-37:
Claims 33-37 recite similar limitations as claims 22-26.  Therefore, see the rejection above.

As per claims 38-42:
Claims 38-42 recite similar limitations as claims 22-26.  Therefore, see the rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN DANG NGUYEN whose telephone number is (571)272-9189. The examiner can normally be reached Monday-Friday 7 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thien Nguyen/           Primary Examiner, Art Unit 2111